Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Functional Language Limitations
The examiner notes that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function and/or the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus meeting all the structural limitations of the claim. See MPEP 2114. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the recitation of “and is removed so as to separate the frame and the annex building from each other at a time of installation...” renders the claim indefinite because it appears to be reciting a method step in addition to being unclear since the coupling member is not being claimed installed or in a particular location, but it is simply  recited as being “configured to couple”.
In regard to claim 2, the claim is indefinite because it is unclear what the scope of the claim is. The claim presents no positively claimed subject matter but mere narrative and appears to repeat the functional limitations of claim 1.  
In regard to claim 3, the claim is indefinite because it recites the coupling member is configured to couple two elements... and then in the same claim recites that the coupling member is removed. The examiner cannot determine the scope of the claim.
In regard to claim 4, 9 the claim is indefinite because of the recitation “the frame is free of a blastproof structure.” It is unclear what is the scope of the claim, is it reciting the frame is made of materials that are not blastproof? Or is it claiming that there is no additional blastproof structure in the claim?
In regard to claims 5, the claim is indefinite because it is unclear what the recitation of “being installed in a state in which the coupling member is removed” entitles. The coupling member has been recited already as being capable of coupling thus rendering the scope of the claim unascertainable. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Byfield US 2014/0053599 A1 (hereinafter ‘Byfield’).
In regard to claim 1, Byfield teaches a module (18 -capable of holding a variety of apparatus including a natural gas liquefaction apparatus), comprising: 
a frame (30) (capable of accommodating a device group as seen in the figures);
an annex building (66), which is provided separately from the frame and configured (capable) to accommodate power supply equipment (see MPEP 2114);
a coupling member configured to couple the frame and the annex building to each other (see col. 9, ln. 7-10).  Note that Byfield discloses that the modules are transported in an assembled configuration (obviously being the coupled configuration) and positioned in a suitable predetermined orientation. Thus, one of ordinary skill in the art would have found it obvious that the coupling member is capable of being removed so as to properly accommodate the modules in position.
In regard to claims 2 and 7, Byfield teaches, as best understood, the claim invention because as noted above, the module (18) is capable of holding a variety of apparatuses and it would have been obvious to connect a power supply apparatus to a consumption device (if provided) so as to ensure functioning of the assembly. Similarly, it would have been obvious to connect a control information output device (if provided) to a controller to where the information is output, so as to ensure proper functioning of the system.
In regard to claim 3, Byfield teaches, as best understood, the claim invention because the coupling is provided and is capable of being removed.
In regard to claims 5, the examiner takes the position that the modules of Byfield are installed, thus, as best understood, meeting the claim. 
In regard to claim 6, it is noted that the limitations of claim 6 have already been addressed and rejected in the above rejections of claims 1-2.  With respect to the step of removing the coupling member at a time of installing the modules, the examiner takes the position that it would have been obvious to enable positioning the module or the building separate from each other so as to enable the desired arrangement and orientation as disclosed in [0090] by removing the coupling member. 
In regard to claim 8, Byfield teaches the claimed invention wherein the coupling member is configured to couple the frame and building as claimed (see fig. 5-6). Note that if the coupling member is removed, it would allow for positioning the module and building as desired and as recited in [0090]).
Claims 4, 9 is rejected under 35 U.S.C. 103 as being unpatentable over Byfield in view of Leahy US 2017/0306610 A1 (hereinafter ‘Leahy’).
In regard to claim 4, 9, Byfield fails to teach, as best understood, the building has a blastproof structure. 
Leahy teaches a modular structure comprising a blast resistant structure (see [0133]).
It would have been obvious to one of ordinary skill in the art to provide a blastproof structure, as taught by Leahy, in the building of Byfield so as to make it a stable and reliable structure able to withstand the natural elements or man-made elements such as blasts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAOLA AGUDELO/             Primary Examiner, Art Unit 3633